Opinion issued December 10, 2013




                                    In The

                             Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                             NO. 01-13-00644-CV
                           ———————————
                        WILLIAM COOK, Appellant
                                       V.
    US BANK NA AS TRUSTEE FOR ASSET BACKED SECURITIES
  CORPORATION HOME EQUITY LOAN TRUST SERIES OOMC 2006
   HE5 ASSETT BACKED PASS THROUGH CERTIFICATES SERIES
                   OOMC 2006 HE5, Appellee



    On Appeal from the County Court at Law No. 4 and Probate Court of
                         Brazoria County, Texas
                     Trial Court Case No. CI049170


                         MEMORANDUM OPINION

      Appellant, William Cook, has neither paid the required fees nor established

indigence for purposes of appellate costs. See TEX. R. APP. P. 5, 20.1; see also
TEX. GOV’T CODE ANN. §§ 51.207, 51.941(a), 101.041 (West 2013); Order

Regarding Fees Charged in Civil Cases in the Supreme Court and the Courts of

Appeals and Before the Judicial Panel on Multidistrict Litigation, Misc. Docket

No. 07-9138 (Tex. Aug. 28, 2007), reprinted in TEX. R. APP. P. app. A § B(1).

Further, Cook has not paid or made arrangements to pay the fee for preparing the

clerk’s record. See TEX. R. APP. P. 37.3(b). After being notified that this appeal

was subject to dismissal, appellant did not adequately respond. See TEX. R. APP. P.

5; 42.3(b), (c).

       We dismiss the appeal for nonpayment of all required fees and for want of

prosecution. We dismiss any pending motions as moot.

                                 PER CURIAM


Panel consists of Justices Jennings, Sharp, and Brown.




                                        2